Citation Nr: 1532886	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  14-07 152A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Delaware Commission of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which granted service connection for bilateral hearing loss and assigned a noncompensable rating effective April 12, 2011.  Although the evidence of record indicates that the Veteran is currently living in Delaware, jurisdiction of the claim has not been transferred from the RO in Los Angeles.  

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran submitted a VA Form 21-4138 in March 2014 that indicated that he was attaching a hearing exam conducted on March 5, 2014.  The Board has reviewed both electronic files and has not found the hearing exam mentioned by the Veteran.  On remand, the Veteran should be asked to resubmit another copy of this report.

The Veteran's bilateral hearing acuity was last assessed in February 2012.  Given that the claim is being remanded in order to afford the Veteran an opportunity to resubmit the March 2014 exam report, a contemporaneous VA examination should be scheduled.  The Veteran should also be asked to identify all VA and non-VA medical providers who have treated his bilateral hearing loss since April 2011.  

The Veteran has never requested a Board hearing.  In a July 22, 2014, letter, however, the RO in Los Angeles indicated that it had received his request for a personal hearing before a traveling section of the Board and gave him an opportunity to withdraw his request or continue with a Travel Board hearing.  This letter was sent to the Veteran's address in Lewes, Delaware.  In an August 2014 letter, the Veteran's representative enclosed a copy of the July 2014 letter sent by the Los Angeles RO and wrote that the Veteran "is now a resident of the state of Delaware and is requesting that his claim file be moved to the regional office In [sic] Wilmington so his appeal can be heard there."  On remand, clarification is needed as to whether the Veteran desires a Board hearing or whether this was just a request to have the claims file transferred to the correct jurisdiction.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2014). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to resubmit a copy of the March 5, 2014, hearing exam.

2.  Ask the Veteran to identify all VA and non-VA medical providers who have treated his bilateral hearing loss since April 2011.  

3.  Ask the Veteran to clarify whether he wants a Board hearing.  

4.  Schedule the Veteran for an appropriate VA examination to assess the current severity of his service-connected bilateral hearing loss.  The examiner must review the electronic files.  Testing should be conducted to determine the current severity of the Veteran's bilateral hearing loss and should include the use of controlled speech discrimination (Maryland CNC) and a Puretone audiometry test.  The examiner should fully describe the functional effects caused by the Veteran's hearing disability in the final report.  The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached.

5.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

6.  Finally, readjudicate the claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


